Citation Nr: 9910762	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1962 to May 
1965.  This appeal arises from a July 1996 rating decision of 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected psychiatric disorder is 
currently manifested by anxiety, mild depression, social 
isolation, and fatigue.  These symptoms produce no more than 
considerable social and industrial impairment. 

3.  The veteran's service connected psychiatric disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to:  impairment of memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships; the veteran continues to be employed, and he 
has responded positively to therapy and medication; he 
maintains relationships with family members and goes out to 
eat with them; the medical findings do not indicate the 
presence of suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Code 9400 (1995 & 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for anxiety reaction was granted in 
October 1965.  A noncompensable evaluation was assigned from 
May 1965.  A September 1969 rating decision increased the 
evaluation to 10 percent for psychoneurosis, anxiety and 
depression, from July 1969.  A November 1969 rating decision 
increased the evaluation to 30 percent, from July 1969.  In 
July 1996, a rating decision increased the evaluation to 50 
percent for generalized anxiety disorder from April 1996.  
The veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's service connected 
generalized anxiety disorder is rated under code 9400.  New 
criteria with respect to rating psychiatric disorders became 
effective November 7, 1996, and were published in the Federal 
Register of October 8, 1996 (61 Fed.Reg. 52695-52702).  See 
38 C.F.R. Part 4, Code 9400 (1998).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9400 (1998).

The veteran filed his claim for an increased evaluation in 
April 1996.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in April 1996, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  As the Board is unable to state 
that either the new or the old regulations are more favorable 
to the appellant in this particular case, his claim will be 
addressed under both.

A VA psychiatric examination was conducted in June 1996.  The 
veteran reported that he was self-employed in a wallpaper-
hanging business and had been for the past nine years.  Prior 
to that, he had worked as an engineer.  He reported that he 
had begun having increased psychiatric problems two years 
ago.  He described memory problems, increased frustration, 
and talking to himself.  A private psychiatrist had started 
him on Prozac, which the veteran felt had really helped his 
symptoms.  However, it caused the side effect of drowsiness 
which led to his losing some wallpapering jobs due to his 
slow work pace.  He was being seen every 90 days by his 
private psychiatrist.  On examination, the veteran was very 
cooperative, with good eye contact.  He related in a coherent 
and relevant manner all his problems of the past, emphasizing 
how hard he had worked.  The veteran showed no variation in 
mood during the interview, and his affect seemed appropriate.  
Content of thought indicated exacerbation of anxiety for the 
past two years following a series of difficulties.  There 
were no psychotic manifestations elicited.  Cognitive 
function seemed to be well-preserved, and the veteran showed 
average insight and okay judgment.  The diagnosis was 
generalized anxiety disorder.  The Global Assessment of 
Functioning (GAF) score was 54.

The record contains treatment records dated from 1994 to 1997 
from Scott Permesly, M.D., the veteran's treating 
psychiatrist.  These show the veteran treated with 
psychotherapy for anxiety and depression.  In a statement 
dated in August 1998, Dr. Permesly noted that the veteran had 
a significant psychiatric illness, and was treated with 
Risperidone, Buspar, and Prozac.  He had been symptomatic 
over the four years that Dr. Permesly had treated him.  The 
veteran's diagnoses were obsessive compulsive disorder, panic 
disorder, delusional disorder, and dysthymia.  

A VA psychiatric examination was conducted in December 1997.  
The veteran reported that his psychiatric medications were 
causing symptoms which affected his productivity, and that 
therefore he was earning less money than in previous years.  
The veteran stated that he lived with his wife and daughter, 
and continued to be self-employed as a wallpaper hanger.  
When he was at home, the veteran reported that he mostly 
worked and maintained the house and his truck, watched 
television with his family, and usually went out to eat with 
them.  He felt that he had been ostracized in Sarasota 
because of previous difficulties.  He stated that due to his 
psychiatric and high blood pressure mediations, he had 
difficulty getting up and getting moving in the morning, felt 
lethargic, and was unable to work as much as before.  The 
veteran did note that his temper had improved with 
medication, as had his control of his emotions and his 
ability to reason.  On examination, the veteran was pleasant 
and cooperative, kept good eye contact, and presented his 
symptoms in a coherent and relevant manner.  At times he 
seemed to lose his train of thought, which the examiner 
stated was related to his anxiety.  Mood was within normal 
limits, and affective response was well appropriate.  The 
veteran related suffering anxiety and some mild depression, 
as well as high blood pressure.  The veteran reported at 
times being forgetful; he showed insight into his problems 
and his judgment was considered acceptable.  The examiner 
recommended that the veteran's medications be looked at to 
see if his problems with side effects could be improved.  The 
diagnosis was generalized anxiety disorder.  The GAF score 
was 56.

During a checkup in January 1998, it was noted that the 
veteran continued to work full time hanging wallpaper.

The veteran's service connected psychiatric disorder is 
manifested by anxiety, social isolation, and fatigue.  
However, the veteran continues to work.  The Board finds that 
the RO correctly determined that the veteran's current 
service connected psychiatric disability most closely met the 
50 percent evaluation under the new regulations.  The 
criteria for that evaluation include:  occupational and 
social impairment with reduced reliability and productivity 
due to:  impairment of short and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, which the veteran manifests.  The record shows 
that the veteran continues to be employed, and his outpatient 
reports show that he has responded positively to therapy and 
medication.  He maintains relationships with family members, 
and goes out to eat with them.  The current medical findings 
do not indicate the presence of suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships, which are contemplated for 
a 70 percent evaluation.  38 C.F.R. Part 4, Code 9400 (1998).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase was filed, the Board notes that the recent 
examination findings show considerable impairment of social 
and industrial impairment due to his service connected 
psychiatric disorder.  However, the severe level of 
impairment necessary for a 70 percent evaluation has not been 
demonstrated.  As noted above, the veteran is employed, and 
able to maintain relationships with family members.  Nor is 
the veteran entitled to a 100 percent evaluation:  The record 
has not shown that the veteran demonstrated gross repudiation 
of reality, was virtually isolated in the community, or that 
he was demonstrably unable to retain employment as a result 
of his service connected psychiatric disability.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9400 (1995 & 1998).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1998).


ORDER

An evaluation in excess of 50 percent for generalized anxiety 
disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

